Case 2:19-cv-00043-JRG Document 158 Filed 04/27/20 Page 1 of 2 PageID #: 8447



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

REVOLAZE LLC,                                      §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:19-CV-00043-JRG
                                                   §
J.C. PENNEY CORPORATION, INC., J. C.               §
PENNEY PURCHASING CORPORATION,                     §
                                                   §
                Defendants.                        §

GLOBAL IP LAW GROUP, LLC,                          §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:20-MC-00005-JRG
                                                   §
J.C. PENNEY CORPORATION, INC., J.C.                §
PENNEY PURCHASING CORPORATION,                     §
                                                   §
                Defendants.                        §

                                             ORDER

       The Court held a hearing in the above-captioned matters on Thursday, April 23, 2020,

regarding Global IP Law Group, LLC’s (“Global IP”) Emergency Motion for Protective Order

(the “Motion for Protective Order”) (Dkt. No. 135); Defendants J.C. Penney Corporation, Inc. and

J.C. Penney Purchasing Corporation’s (collectively, “JCP”) Motion to Compel Plaintiff to Produce

Documents Due to Waiver of Privilege (the “Motion to Compel”) (Dkt. No. 134); and Global IP’s

Motion to Quash Subpoenas of Global IP Law Group, LLC (the “Motion to Quash”) (Case No.

2:20-mc-00005-JRG, Dkt. No. 1). This Order memorializes the Court’s ruling on the preceding

motions as announced into the record and includes additional instructions to the parties. While this
Case 2:19-cv-00043-JRG Document 158 Filed 04/27/20 Page 2 of 2 PageID #: 8448



Order summarizes the Court’s rulings during the hearing, this Order in no way limits or constrains

such rulings from the bench. Accordingly, it is hereby ORDERED as follows:

       The Motion to Compel (Dkt. No. 134) was GRANTED-IN-PART and DENIED-IN-

PART. The Court ORDERED Plaintiff RevoLaze LLC (“RevoLaze”) to produce any documents

or materials that it produced in its malpractice suit against Dentons LLP (the “Malpractice Case”).

The Court further ORDERED that RevoLaze generate a privilege log to the extent RevoLaze

elects, based on privilege, not to produce something from the Malpractice Case. However, with

regard to the materials that Dentons LLP produced in the Malpractice Case that are subject to the

protective order in that case, the Court ORDERED the materials to be reviewed for privilege or

confidentiality by RevoLaze’s counsel in the Malpractice Case, the Patterson Law Group, with the
     .
cost of that process to be borne by JCP to the extent that JCP wishes to pursue production of such

materials. The Court DENIED the Motion to Compel with respect to all materials produced in

RevoLaze’s ITC proceeding.

       The Motion to Quash (Case No. 2:20-mc-0005-JRG, Dkt. No. 1) and the Motion for

Protective Order (Dkt. No. 135) were GRANTED. The Court ORDERED JCP to pay the costs

incurred by RevoLaze in pursuing the Motion for Protective Order in Illinois.

       So ORDERED and SIGNED this 27th day of April, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                2
